NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WELD RACING, LLC,
Plain.tiff-Appellant,
V.
ULTRA WHEEL COMPANY, INC.,
Defendcmt-Appellee.
2011-1493 __
Appeal from the United States District Court for the
Western District of Missouri in case no. 09-CV-0391,
Judge Gary A. Fenner.
ON MOTION
0 R D E R `
The parties jointly move to dismiss this appeal
Upon consideration thereof
IT IS ORDERED THATZ
(1) The motion to dismiss 2011-1493 is granted The
appeal is dismissed.
(2) Each side shall bear its own costs

WELD RACING V. ULTR.A WHEEL
FoR THE CoURT
ncr 3 1  /s/ Jan Horba15;
Date J an Horba1y
CIerk
cc: J ames J. Kernel1, Esq.
Brian K. Brookey, Esq.
s21
Issued As A Mandate:  3 1 
Fl
B.S. COU
mzdr‘§Bé’r§A
r-jig
2-'€°
§§
2
LS FOR
U|T
0CT.31 2011
JAN HDRBALY
C|.ERK